Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 1 of 8




  EXHIBIT K
Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 2 of 8




                                           Microsoft_HoloLens_WSOU000003583
Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 3 of 8




                                           Microsoft_HoloLens_WSOU000003584
Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 4 of 8




                                           Microsoft_HoloLens_WSOU000003585
Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 5 of 8




                                           Microsoft_HoloLens_WSOU000003586
Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 6 of 8




                                           Microsoft_HoloLens_WSOU000003587
Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 7 of 8




                                           Microsoft_HoloLens_WSOU000003588
Case 6:20-cv-00455-ADA Document 48-1 Filed 02/11/21 Page 8 of 8




                                           Microsoft_HoloLens_WSOU000003916
